Case 0:20-cv-60885-RKA Document 9 Entered on FLSD Docket 06/04/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-61025-CIV-ALTMAN

 NOUREDDIN MAHMOUD ABDULAAL,

        Plaintiff,
 v.

 BEAUTY DISCOUNT ZONE INC., et al.,

       Defendants.
 ____________________________/

                      ORDER SCHEDULING STATUS CONFERENCE

        The Plaintiff’s Complaint alleges violations of the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. § 201, et seq. Consistent with the Court’s practices in FLSA cases, counsel are

 directed to appear at a status conference on June 8, 2020, at 1:15 p.m. The conference will be

 conducted telephonically. At that time, the parties shall dial 1-888-363-4734 and enter access

 code 9127026, followed by the # symbol. Counsel must not use speakerphone functionality

 during the hearing. If possible, counsel should use a landline. Instructions for the status

 conference are as follows:

          1.    The parties are not personally required to appear, but a representative of each

                party with full authority to enter a full and complete compromise must appear.

          2.    As cases are called, the attorneys will be directed to confer on a possible

                resolution of the case. The Court will not oversee these discussions.

          3.    If an agreement is reached, the parties shall promptly notify the Court.

          4.    If any of the Defendants have not yet appeared, the Plaintiff must serve a copy of

                this Order on any such Defendant by June 5, 2020.
Case 0:20-cv-60885-RKA Document 9 Entered on FLSD Docket 06/04/2020 Page 2 of 3



         5.    The Clerk is DIRECTED to enter this Order in the following cases, and counsel

               are directed to appear telephonically at the listed times:

              a.      20-cv-61025 – Abdulaal v. Beauty Discount Zone, Inc.

                       •       (call in: 1:15 p.m.)

              b.      20-cv-60585 – Bilodeau v. Costa Del Sol Resort Condominium Ass’n, Inc.

                       •       (call in: 1:25 p.m.)

              c.      20-60346 – Mongrut v. Whitehall South Condominium Ass’n, Inc.

                       •       (call in: 1:35 p.m.)

              d.      20-60885 – Thompson v. Fort Lauderdale Law Group, PLLC

                       •      (call in: 1:45 p.m.)

              e.      20-60570 – Cora v. Koke Remodeling, LLC et al

                       •      (call in: 1:55 p.m.)

              f.      20-80539 – Figueroa v. Investments Management I, LLC

                       •       (call in: 2:05 p.m.)

              g.      20-cv-60968 – Howard v. IfixandRepair, LLC et al

                       •      (call in: 2:15 p.m.)

              h.      20-cv-60989 – Mitchell et al v. Nationwide Transport Services, LLC

                       •       (call in: 2:25 p.m.)

              i.      20-cv-61017 – Morales v. Sunrise Meats, Inc. et al

                       •      (call in: 2:35 p.m.)

              j.      20-cv-60969 – Oliver v. Mattrob, Inc. et al

                       •       (call in: 2:45 p.m.)




                                                 2
Case 0:20-cv-60885-RKA Document 9 Entered on FLSD Docket 06/04/2020 Page 3 of 3



       DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of June 2020.




                                                 _________________________________
                                                 ROY K. ALTMAN
                                                 UNITED STATES DISTRICT JUDGE
 cc:   counsel of record
